DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 9-14, 16-19, and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 9-14, 16-17, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Christoph et al., US 2018/0146290 A1 (previously cited and hereafter Christoph), in view of Boulanger et al., US 2019/0171409 A1 (previously cited and hereafter Boulanger), and further in view of Buttolo et al., US 2017/0118321 A1 (hereafter Buttolo).
Regarding claim 1, Christoph teaches an audio system in a vehicle, where a plurality of sound zones are created in the vehicle and a signal processor creates at least one bright zone in the plural zones, such that sound is heard in a bright zone and not heard in a dark zone (see Christoph, abstract, ¶ 0003, 0024, and 0028-0029, and figure 1, units 100, 116, and 118).  In particular, Christoph teaches “a vehicle comprising a plurality of speakers disposed in the vehicle” and “a plurality of headrest speakers, each of which disposed in a headrest of a seat in the vehicle” (see Christoph, ¶ 0039 and figure 4, units 108A-108H and 108K-108R).  Next, Christoph teaches “a controller configured to divide an internal space of the vehicle into a plurality of areas according to a predetermined reference, to determine an area of 
Boulanger discloses an in-vehicle audio system for generating personalized audio content based on mood for different sound zones associated with different occupants (see Boulanger, abstract and ¶ 0009).  Boulanger also teaches “a sound signal processor configured to receive a sound signal corresponding to the sound from an external source” (see Boulanger, ¶ 0019-0023, 0026, and 0035, and figure 2, units 120, 212, 216, 240, 260 and 270).  Importantly, Boulanger teaches that the sound signal processor “determine[s] a type of the sound signal” where a personalization application classifies each portion of source audio content received from the audio sources based on the type of content (see Boulanger, ¶ 0035 and 0053-0054, and figure 2, units 260 and 270).  Next, Boulanger teaches the system, “wherein the sound signal processor is configured to determine a user corresponding to the type of the sound signal” because it is obvious that certain types of content are delivered only to specific occupants (see Boulanger, ¶ 0002, 0004, 0035, and 0053) and “determine an area of the plurality of based on whether the sound signal is to be received and output from the external source or the sound signal is output from the vehicle”.  
Buttolo teaches an augmented personal device user interface and notification for use in a vehicle, where the personal device scans, identifies, and provides feedback with in-vehicle components located in a seating zone (see Buttolo, abstract).  Herein, Buttolo teaches a vehicle system has a mesh of in-vehicle components to locate and interact with users and their personal devices, such as cellular phones, tablet or laptop computers, or other networking-capable devices, where the vehicle interior is divided into multiple zones corresponding to different seating locations or positions (see Buttolo, ¶ 0019 and 0021-0022 and figure 1A, units 102, 104-A – 104-C, and 106A – 106N).  Next, Buttolo teaches (see Buttolo, ¶ 0044 and 0046, and figure 5, units 108-B and 108-C), where the user’s personal device utilizes an automatic credential sharing mechanism to perform the seamless transition automatically (see Buttolo, ¶ 0048-0050).  Last, Buttolo also teaches a movie feature where the sound from the movie application running on the personal device is routed to a headrest speaker in the user’s zone (see Buttolo, ¶ 0052).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Christoph and Boulanger with the teachings of Buttolo for the purpose of allowing users to also route external sources to their desired location (see Boulanger, ¶ 0004 in view of Buttolo, ¶ 0052).  Therefore, the combination makes obvious:
“A vehicle comprising: 
a plurality of speakers disposed in the vehicle;” (see Christoph, ¶ 0039 and figure 4, units 108A-108H);



“a controller configured to divide an internal space of the vehicle into a plurality of areas according to a predetermined reference, to determine an area of the plurality of areas to be used as a destination of sound from a speaker of the plurality of speakers, to generate a control signal by which the sound from the speaker is output to the determined area and not output to any area of the plurality of areas other than the determined area, and to control a headrest speaker of the plurality of headrest speakers disposed in a headrest of a seat in the determined area so as to output the sound; and” (see Christoph, ¶ 0032-0033, 0035-0036, and 0038-0041, figure 3, figure 4, units 108A-108R and 118A-118D, and figure 5); and

“a sound signal processor configured to receive a sound signal corresponding to the sound from an external source and determine a type of the sound signal,” (see Christoph, ¶ 0024-0025, 0029-0030, and 0032, and figure 1, units 104 and 120, in view of Boulanger, ¶ 0019-0023, 0026, 0035, and 0053-0054, and figure 2, units 120, 212, 216, 240, 260 and 270);

“wherein the sound signal processor is configured to determine a user corresponding to the type of the sound signal and determine an area of the plurality of areas where the determined user is positioned as the destination of the sound from the speaker of the plurality of speakers based on whether the sound signal is to be received and output from the external source or the sound signal is output from the vehicle.” (see Boulanger, ¶ 0004, 0016-0018, 0036, and 0053, figure 1, units 110(1)-110(4) in view of Buttolo, ¶ 0052).

Regarding claim 3, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “vehicle according to claim 1, wherein the type of the sound signal corresponding to one of a music playback signal, a video playback signal, a voice call signal, a navigation guidance signal, and a warning signal.” (see Christoph, ¶ 0025 in view of Boulanger, ¶ 0023 and 0035).
Regarding claim 4, see the preceding rejection with respect to claim 3 above.  The combination makes obvious the “vehicle according to claim 3, wherein the controller is further configured to determine the headrest speaker to be used as a destination of the sound among the plurality of headrest speakers based on the determined type of the sound signal.” (see Christoph, ¶ 0029, 0032, and 0038-0039, which teaches that the controller determines which headrest speakers to use based on determining which sound zone is to be the ‘bright zone’, or have audible reproduction of sound, and further see Boulanger, ¶ 0053, which further teaches a target occupant, where a sound signal is 
Regarding claim 9, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “vehicle according to claim 1, wherein the controller is further configured to generate the control signal such that the sound output to the determined area causes constructive interference and another sound output to any area of the plurality of areas other than the determined area causes destructive interference.” (see Christoph, ¶ 0036, where the bright and dark zones are created through a pressure matching technique, such that it is clear that sound pressure from the plural speakers is constructive in the bright zone and destructive in the dark zone because the technique aims to have zero sound pressure in the one or more dark zones).
Regarding claim 10, see the preceding rejection with respect to claim 9 above.  The combination makes obvious the “vehicle according to claim 9, wherein the speaker is configured to output the sound to the determined area due to the constructive interference caused by the control signal, and to not output the sound to any area of the plurality of areas other than the determined area due to the destructive interference caused by the control signal.” (see Christoph, ¶ 0036, where the bright and dark zones are created through a pressure matching technique, such that it is clear that sound pressure from the plural speakers is constructive in the bright zone and destructive in the dark zone because the technique aims to have zero sound pressure in the one or more dark zones).
Regarding claim 11, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the vehicle according to claim 1, where Christoph teaches adding individual delay compensation to a subset of the plural speakers to improve the reproduction characteristics of the bright zone (see Christoph, ¶ 0003, 0033, and 0077).  Additionally, Christoph teaches that arbitrarily placed speakers include larger distance variations to each sound zone, such that the delay in sound propagation creates acoustical artifacts (see Christoph, ¶ 0044).  Christoph clearly teaches that a subset 
Regarding claim 12, see the preceding rejection with respect to claim 9 above.  The combination makes obvious the “vehicle according to claim 9, wherein the controller is further configured to generate the control signal such that the constructive interference and the destructive interference caused by the sound is based on a distance between one of the areas of the plurality of areas and the speaker.” (see Christoph, ¶ 0043-0046 and 0075, teaches that delays directly related to the distances of speakers to a sound zone are used and controlled to output the sound to a selected sound zone).
Regarding claim 13, see the preceding rejection with respect to claim 9 above.  The combination makes obvious the “vehicle according to claim 9, wherein the controller is further configured to determine the speaker for outputting the sound among the plurality of speakers, and to generate the control signal such that the constructive interference and the destructive interference is caused by the sound output from the determined speaker.” (see Christoph, ¶ 0044-0050 and 0077, where the closest speakers to a desired sound zone are used as the engaged speakers for providing sound to the zone).
Regarding claim 14, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the vehicle of claim 1 and likewise makes obvious:
“A method for controlling a vehicle comprising: 
providing a plurality of speakers in the vehicle;” (see Christoph, ¶ 0039 and figure 4, units 108A-108H);

“providing a plurality of headrest speakers, each of which disposed in a headrest of a seat in the vehicle;” (see Christoph, ¶ 0039 and figure 4, units 108K-108R);

“dividing an internal space of the vehicle into a plurality of areas according to a predetermined reference;” (see Christoph, ¶ 0033, 0035, and 0039, and figure 4, units 118A-118D);

“receiving a sound signal corresponding to sound from an external source and determine a type of the sound signal;” (see Christoph, ¶ 0024-0025, 0029-0030, and 0032, and figure 1, units 104 and 120, in view of Boulanger, ¶ 0019-0023, 0026, 0035, and 0053-0054, and figure 2, units 120, 212, 216, 240, 260 and 270);

“determining an area of the plurality of areas to be used as a destination of sound from a speaker of the plurality of speakers;” (see Christoph, ¶ 0032 and 0036, and figure 4, unit 118A);

“generating a control signal by which the sound from the speaker is output to the determined area and output to any area of the plurality of areas other than the determined area; and
controlling a headrest speaker of the plurality of headrest speakers disposed in a headrest of a seat in the determined area so as to output the sound,” (see Christoph, ¶ 0036 and 0038-0041, figure 3, figure 4, units 108A-108R and 118A-118D, and figure 5, further teaches that the bright zone created in the front left seat uses both sets of speakers to output sound in that area and to not output sound in the other dark zones); and

“wherein the determining of the area of the plurality of areas includes determining a type of the sound signal, determining a user corresponding to the type of the sound signal, and determining an area where the determined user is positioned as the destination of sound from the speaker of the plurality of speakers based on whether the sound signal is to be received and output from the external source or the sound signal is output from the vehicle.” (see Boulanger, ¶ 0004, 0016-0018, 0036, and 0053, figure 1, units 110(1)-110(4) in view of Buttolo).

Regarding claim 16, see the preceding rejection with respect to claims 3 and 14 above.  The combination makes obvious the method according to claim 14, and for the same reasons with respect to claim 3 above, the combination makes obvious “method according to claim 14, further comprising: wherein the type of the sound signal corresponding to one of a music playback signal, a video playback signal, a voice call signal, a navigation guidance signal, and a warning signal.” (see Christoph, ¶ 0025 in view of Boulanger, ¶ 0023 and 0035).  
Regarding claim 17, see the preceding rejection with respect to claim 16 above.  The combination makes obvious the “method according to claim 16, further comprising: determining the headrest speaker to be used as a destination of the sound among the plurality of headrest speakers based on the determined type of the sound signal.” (see Christoph, ¶ 0029, 0032, and 0038-0039, which 
Regarding claim 21, see the preceding rejection with respect to claim 14 above.  The combination makes obvious the “method according to claim 14, wherein the generating of the control signal comprises: generating the control signal such that the sound output to the determined area causes constructive interference and another sound output to any area of the plurality of areas other than the determined area causes destructive interference.” (see Christoph, ¶ 0036, where the bright and dark zones are created through a pressure matching technique, such that it is clear that sound pressure from the plural speakers is constructive in the bright zone and destructive in the dark zone because the technique aims to have zero sound pressure in the one or more dark zones).
Regarding claim 22, see the preceding rejection with respect to claim 21 above.  The combination makes obvious the “method according to claim 21, further comprising: outputting the sound to the determined area due to the constructive interference caused by the control signal; and not outputting the sound to any area of the plurality of areas other than the determined area due to destructive interference caused by the control signal.” (see Christoph, ¶ 0036, where the bright and dark zones are created through a pressure matching technique, such that it is clear that sound pressure from the plural speakers is constructive in the bright zone and destructive in the dark zone because the technique aims to have zero sound pressure in the one or more dark zones).
Regarding claim 23, see the preceding rejection with respect to claim 14 above.  The combination makes obvious the “method according to claim 14, wherein the determining of the area of the plurality of areas comprises: determining the area to be used as the destination of the sound based on a distance between one of the areas of the plurality of areas and the speaker.” (see Christoph, ¶ 0044-0050 and 0077, where the closest speakers to a desired sound zone are used as the engaged speakers for providing sound to the zone).
claim 24, see the preceding rejection with respect to claim 21 above.  The combination makes obvious the “method according to claim 21, wherein the generating of the control signal further comprises: generating the control signal such that the constructive interference and the destructive interference caused by the sound is based on a distance between one of the areas of the plurality of areas and the speaker.” (see Christoph, ¶ 0043-0046 and 0075, teaches that delays directly related to the distances of speakers to a sound zone are used and controlled to output the sound to a selected sound zone). 
Regarding claim 25, see the preceding rejection with respect to claim 21 above.  The combination makes obvious the “method according to claim 21, further comprising: determining the speaker for outputting the sound among the plurality of speakers; and generating the control signal such that the constructive interference and the destructive interference is caused by the sound output from the determined speaker.” (see Christoph, ¶ 0044-0050 and 0077, where the closest speakers to a desired sound zone are used as the engaged speakers for providing sound to the zone). 

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Christoph, Boulanger, and Buttolo as applied to claim 4 above, and further in view of Silver et al., US 2018/0167710 A1 (previously cited and hereafter Silver).
Regarding claim 5, see the preceding rejection with respect to claim 4.  The combination of Christoph, Boulanger, and Buttolo makes obvious the vehicle according to claim 4, and Christoph teaches passively coupled transducers (see Christoph, ¶ 0028).  However, the combination does not appear to teach that a passive radiator included with headrest speakers.
Silver teaches an acoustic transducer that uses a passive radiator as one of its vents (see Silver, abstract, ¶ 0044, and figure 8A, units 302 and 312).  Primarily, Silver teaches that the housing and vents enable sound to be delivered to a particular location without much radiation to other locations and that 
Regarding claim 18, see the preceding rejection with respect to claims 5 and 17 above.  The combination of Christoph, Boulanger, and Buttolo makes obvious the vehicle according to claim 17, and for the same reasons as stated above with respect to claim 5, the combination of Christoph, Boulanger, Buttolo, and Silver makes obvious the “vehicle according to claim 17, wherein the controlling of the headrest speaker so as to output the sound further comprises: amplifying the sound signal when the sound signal has a frequency less than or equal to a predetermined value.” (see Christoph, ¶ 0040-0042 in view of Silver, ¶ 0035-0037 and 0044-0045, and figures 8A and 8B, where a passive radiator amplifies the low frequency sound). 

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Christoph, Boulanger, Buttolo, and Silver as applied to claim 5 above, and further in view of Watanabe, US 4,462,112 A (previously cited).
claim 6, see the preceding rejection with respect to claim 5 above.  The combination of Christoph, Boulanger, Buttolo, and Silver makes obvious the vehicle according to claim 5, but it does not appear to teach controlling the passive radiator.
Watanabe teaches a speaker system, where one of two speakers acts as a passive radiator and the passive radiator has a volume control for damping adjusting (see Watanabe, abstract).  Watanabe illustrates the volume control of the passive radiator and how the volume controller can change the reproduction characteristics (i.e., frequency response) of the passive radiator (see Watanabe, column 2, lines 37-41 and column 2, line 51 - column 3, line 2, and figures 6B and 8).  The passive radiator in the two speaker system allows the reproduction characteristics (i.e., frequency response) to be tailored to different size vehicle cabins (see Watanabe, column 1, lines 31-62 and column 3, lines 3-13).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Christoph, Boulanger, Buttolo, and Silver with the teachings of Watanabe for the purpose of tailoring the frequency response to different vehicle cabins and improving the frequency response of the different audio zones (see Watanabe, column 3, lines 3-13).  Therefore, the combination makes obvious the “vehicle according to claim 5, wherein the controller is further configured to control the passive radiator so as to amplify the frequency of the sound signal.” (see Christoph, ¶ 0040-0042, and see Silver, ¶ 0035-0037 and 0044-0045, in view of Watanabe, column 2, lines 37-41 and column 2, line 51 - column 3, line 2, and figures 6B and 8).
Regarding claim 19, see the preceding rejection with respect to claims 6 and 18 above.  The combination of Christoph, Boulanger, Buttolo, and Silver makes obvious the vehicle according to claim 18, and for the same reasons as stated above with respect to claim 6, the combination of Christoph, Boulanger, Silver, and Watanabe makes obvious the “vehicle according to claim 18, wherein the controlling of the headrest speaker so as to output the sound further comprises: amplifying the frequency of the sound .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Christoph, Boulanger, and Buttolo as applied to claim 1 above, and further in view of McCorkle, US 3,512,605 A (previously cited).
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  The combination of Christoph, Boulanger, and Buttolo makes obvious the vehicle according to claim 1, wherein a plurality of headrest speakers are installed in each headrest in order to have speakers as close as possible to each of the listener’s ears (see Christoph, ¶ 0038-0039 and figure 4, units 108K-108R and further see Boulanger, ¶ 0018).  However, the combination does not appear to teach that the headrest speakers are installed at a predetermined angle.
McCorkle teaches a stereo speaker headrest for an automobile seat (see McCorkle, figure 1, and abstract).  In particular, McCorkle teaches “headrest speakers is installed at a predetermined angle in a particular headrest” in order to direct the sound to the ears of the listener in the seat (see McCorkle, column 1, lines 48-53 and column 2, lines 19-23).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Christoph, Boulanger, and Buttolo with the teachings of McCorkle for the purpose of improving the stereo special listening effect while providing sufficient separation of the sound zones (see Christoph, ¶ 0038 in view of McCorkle, column 2, lines 35-54).  Therefore the combination of Christoph, Boulanger, Buttolo, and McCorkle makes obvious the “vehicle according to claim 1, wherein each of the plurality of headrest speakers is installed at a predetermined angle in a particular headrest.” (see McCorkle, column 1, lines 48-53 and column 2, lines 19-23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hess et al., US 2013/0170668 A1 (previously cited), teaches a vehicle sound system with individual playback zones and the system identifies the type of sound signals in order to set different mixing gains according to the selected playback zone and type of audio (see abstract and ¶ 0046-0047, 0058, 0061-0062, and 0076-0079). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel R Sellers/Examiner, Art Unit 2653